

 
 

--------------------------------------------------------------------------------

 

PRESS RELEASE
 
May 15, 2009
 
INNOVATIVE NANOFABRICATION COMPANY
SHRINK TECHNOLOGIES, INC. TO BE ACQUIRED


Shrink to Commercialize Revolutionary Material and Fabrication Process Designed
to Improve Solar Cell Efficiency, Build Stem Cell Research Tools and Make
Affordable Medical Diagnostics Kits, Therapeutic Biodegrable Stem Cell Patches
and Wave Guides for Integrated Circuits


 
Carlsbad, California – Shrink Technologies, Inc., a California corporation, has
agreed to be acquired in a stock-for-stock transaction by AudioStocks, Inc.
(OTCBB: AUIO – News).  The companies have executed a binding letter of intent
and expect to conclude the transaction by the end of May.


Shrink is dedicated to the commercial adoption of an innovative nanofabrication
platform, invented by Dr. Michelle Khine, which provides for the rapid design
and low-cost fabrication – on polystyrene and other biodegradable plastics – of
micro and nanostructures for devices with a wide range of applications,
including next generation solar cell substrates, wave guides for integrated
circuits, microfluidic devices, stem cell research tools, biochips and LEDs to
name a few.  Shrink holds an exclusive licensee from the largest public
university system in California which covers the right to commercialize 10
patent-pending inventions related to it’s technologies.


Shrink has created the PolyShrink Manufacturing Solution™ which utilizes
the unique characteristics of PolyShrink™, a shrinkable thermo-plastic material,
which enables complex structures to be designed at the macro-scale, while
retaining the original designs on a much smaller scale.  PolyShrink™
based applications can be designed and prototyped in a few hours versus
conventional methods using silicon or other materials that require costly
equipment and labor intensive processes. We create features on PolyShrink™ that
retract isotropically, after the application of heat, to a fraction of the
original size. Because the patterned features “shrink,” we do not require
high-resolution printing otherwise necessary to achieve such fine features. This
flexible and elegant design and fabrication solution saves costs by eliminating
the need for millions of dollars in cleanroom equipment and vastly improves
time-to-market for products in our focused market segments.


Mark L. Baum, CEO of Shrink commented, “For nearly two years our team has been
working diligently to prepare Shrink for an introduction to the public equity
markets.  In that time, we executed an option agreement to license our core
technologies and agreed to fund a multi-year research and development agreement
with the university where our innovations were born.  We are also proud to have
reached a milestone agreement with the largest public university system in
California which provides Shrink with an exclusive license to certain core
patent-pending inventions, as well as numerous additional patent-pending
inventions, all of which allow our Company to continue to work towards
commercializing a plethora of innovative solutions for a number of fast growing
multi-billion market segments.  From a financial perspective, what is also
notable in our exclusive licensing agreement is that the licensor has agreed to
accept 100% of the initial licensing fees in equity, based on a $1.01 stock
price.”


About Shrink Technologies, Inc.


Shrink was founded in the State of California on January 15, 2008.  Shrink
represents the first start-up company to come out of the University of
California Merced, and brings together leading scientists, business advisors and
an executive team that is dedicated to bringing its exclusively licensed
technology to the commercial marketplace.  Shrink addresses the growing global
need for leading edge technology through more efficient design and manufacturing
technology by integrating the rapid deployment of affordable products that were
never before possible. The modern global economy has seen the rise and accepted
the need for greater sustainability.  Shrink solutions, including it’s
substrates, devices and research tools are being designed to not only
mechanically effective in the solar energy, environmental detection, stem cell
and biotechnology markets, they are also being made from biodegradable
materials, including corn-based plastics.  More information about Shrink may be
found at www.ShrinkNano.com.


About PolyShrink™


PolyShrink™ is based on polystyrene, a ubiquitous plastic material that has been
used in countless industrial applications due to its flexible material
properties and relative ease of use.  By taking advantage of these inherent
characteristics, PolyShrink™ allows for the ultra-rapid direct patterning of
complex even three-dimensional, stacked polystyrene micro- and nanostructures as
well as advanced optoelectronic devices.  Because of the unique characteristic
of PolyShrink™ to uniformly compress during heating, complex structures can be
designed at the macro-scale level, yet upon heating, these designs are retained
at the micro- or nano-scale.
 
Forward-Looking Statements
 
 
This news release contains forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934 that involve risks, uncertainties and assumptions,
including statements about the markets for and uses of products described in
this press release and other technologies which Shrink Nanotechnologies, Inc.
seeks to commercialize.  Actual results and the timing of events could differ
materially from those anticipated in these forward-looking statements as a
result of several factors including unanticipated delays in the completion of
the commercialization of Shrink Nanotechnologies, Inc.’s products and the market
appetite for Shrink’s services. The forward-looking statements made herein speak
only as of the date of this press release and the company undertakes no
obligation to publicly update such forward-looking statements to reflect
subsequent events or circumstances.
 
 
Contact:
 
Shrink Nanotechnologies, Inc.
Mark L. Baum, Esq., 760-804-8844 x205
mark@shrinknano.com

 
 

--------------------------------------------------------------------------------

 
